DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2022 has been entered.
 

Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 31 May 2022, newly cancelling claims 6, 13 and 19.  Therefore, claims 1-2, 5, 7-9, 12, 14-16 and 20-29 are now pending.  Of these, claims 1, 8, 15, 21, 22 and 23 are independent.


Allowable Subject Matter
Claims 1-2, 5, 7-9, 12, 14-16 and 20-29 are allowed.
The record of the prosecution as a whole makes clear the reasons for allowance.  See, for instance, the specific details of the applicant’s claim amendments and corresponding arguments in Remarks, filed 31 May 2022.  See also the interview summary dated 13 June 2022 (corresponding to the interview conducted on 08 June 2022).
In amended claims 1, 15, 21 and 23, the claim term “decoding” is understood with reference to inter alia paragraph [0040] of the present application (e.g., “after ECC decoding (e.g., correction)”).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is 571-272-1870.  The examiner can normally be reached M-F 8:30 am - 4:30 pm ET.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824